 Case 1:19-cr-00057-LO Document 452 Filed 09/02/20 Page 1 of 3 PageID# 2933



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

 UNITED STATES OF AMERICA

                  v.                                     No. 1:19-cr-57 (LO)

 SANG THANH HUYNH,

                  Defendant.


                        RESPONSE OF THE UNITED STATES TO
                   DEFENDANT’S MOTION TO APPOINT NEW COUNSEL

          The United States of America, by and through its attorneys, G. Zachary Terwilliger,

United States Attorney for the Eastern District of Virginia, and, James L. Trump, Carina Cuellar,

and Rachael Tucker, Assistant United States Attorneys, hereby responds to the motion to

withdraw and request for the appointment of new counsel, filed September 2, 2020 (Dkt. 451).

          The motion correctly notes that defense counsel consulted with the government prior to

the filing of the motion, and we informed defense counsel that we generally defer to the Court in

deciding whether to grant these types of motions.

          It is well-settled that a defendant can constructively be denied his Sixth Amendment right

to counsel where an attorney/client conflict is so great that it has resulted in a total lack of

communication preventing an adequate defense. United States v. Smith, 640 F.3d 580, 588 (4th

Cir. 2011). When such a situation is brought to the attention of the district court, the court has

an obligation to inquire thoroughly into the factual basis of the defendant’s dissatisfaction. Id.

at 590.
 Case 1:19-cr-00057-LO Document 452 Filed 09/02/20 Page 2 of 3 PageID# 2934



        We submit that the motion, standing alone, does not provide the Court with any factual

basis to determine whether the defendant has a right to new counsel. Indeed, defense counsel

acknowledges that his client gave no reason for his request for new counsel.

       Not all conflicts rise to the level of Constitutional violations, and, without more

information, the Court should deny the motion. Out of abundance of caution, however, we

suggest that the Court should inquire, ex parte, into the reasons for the defendant’s dissatisfaction

with counsel. If that inquiry establishes that there is a total lack of communication between the

defendant and counsel, we agree that the Court should grant the motion and appoint new counsel.

       We note for the Court that we have no reason to believe that defense counsel has not been

diligent in his representation of the defendant. Based on counsel’s communications with the

government, he appears to have reviewed the bulk of discovery provided – no small task – and,

over the past several months, has engaged with government counsel about the evidence against

his client and other pertinent issues. Replacing counsel at this stage of the case would be a

waste of that effort and require new counsel to duplicate months of work.


                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney



 Date: September 2, 2020                 By:                     /s/
                                               James L. Trump
                                               Carina A. Cuellar
                                               Rachael Tucker
                                               Assistant United States Attorneys




                                                 2
 Case 1:19-cr-00057-LO Document 452 Filed 09/02/20 Page 3 of 3 PageID# 2935



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of September, 2020, I caused the foregoing document

to be served on all counsel of record through the Official Court Electronic Filing System.




                                                                   /s/
                                                    James L. Trump
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    2100 Jamieson Avenue
                                                    Alexandria, VA 22314
                                                    703-299-3726
                                                    jim.trump@usdoj.gov
